Name: Council Decision of 22 January 2001 on the establishment of the Military Staff of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction
 Date Published: 2001-01-30

 Avis juridique important|32001D0080Council Decision of 22 January 2001 on the establishment of the Military Staff of the European Union Official Journal L 027 , 30/01/2001 P. 0007 - 0011Council Decisionof 22 January 2001on the establishment of the Military Staff of the European Union(2001/80/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, in particular Article 28(1) thereof,Having regard to the Treaty establishing the European Community, in particular Article 207(2) thereof,Whereas:(1) In the framework of the strengthening of the common foreign and security policy (CFSP) and in particular of the common European policy on security and defence provided for in Article 17 of the Treaty on European Union, the European Council meeting in Nice on 7-11 December 2000 reached agreement on the establishment of the Military Staff of the European Union, setting out its mission and functions.(2) Following the guidelines of the European Council the Military Staff should be made ready to start its work,HAS DECIDED AS FOLLOWS:Article 11. Military personnel will be seconded from Member States to the General Secretariat of the Council in order to form the Military Staff of the European Union (EUMS).2. The Military Staff will be part of the General Secretariat of the Council.Article 2The mission and functions of the Military Staff are defined in Annex V of the Presidency's report approved by the Nice European Council, which is reproduced in the Annex to this Decision.Article 3All members of the Military Staff shall be nationals of Member States of the European Union.Article 41. Members of the Military Staff shall be subject to rules which will be established in a Council Decision.2. Until the entry into force of the Decision mentioned in paragraph 1, Council Decision 2000/178/CFSP of 28 February 2000 on the rules applicable to national experts in the military field on secondment to the General Secretariat of the Council during the interim period(1) shall remain in force.Article 5This Decision shall take effect from the date of its adoption.It shall apply as from a date established by the SG/HR upon consultation of the PSC and of the iMB/Military Committee and in principle before the end of June 2001.Until the date of application of this Decision, the Director General of the Military Staff (DGEUMS), who will take up its functions as from 1 March 2001(2), shall act as head of the military experts seconded from Member States to the Council Secretariat(3).Article 6This Decision shall be published in the Official Journal.Done at Brussels, 22 January 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 57, 2.3.2000, p. 1.(2) Council Decision of 22 December 2000.(3) Council Decision 2000/145/CFSP of 14 February 2000 on the secondment of national experts in the military field to the General Secretariat of the Council during an interim period (OJ L 49, 22.2.2000, p. 3).ANNEXEUROPEAN UNION MILITARY STAFF ORGANISATION (EUMS)1. IntroductionAt Helsinki, the EU Member States decided to establish within the Council, new permanent political and military bodies enabling the EU to assume its responsibilities for the full range of conflict prevention and crisis management tasks defined in the EU Treaty, the Petersberg tasks. As provided in the Helsinki report, the EUMS, "within the Council structures provides military expertise and support to the CESDP, including the conduct of EU-led military crisis management operations".For this purpose, the terms of reference of the European Union Military Staff (EUMS) are defined as follows:2. MissionThe Military Staff is to perform "early warning, situation assessment and strategic planning for Petersberg tasks including identification of European national and multinational forces" and to implement policies and decisions as directed by the European Union Military Committee (EUMC).3. Role and tasks- It is the source of the EU's military expertise.- It assures the link between the EUMC on the one hand and the military resources available to the EU on the other, and it provides military expertise to EU bodies as directed by the EUMC.- It provides an early warning capability. It plans, assesses and makes recommendations regarding the concept of crisis management and the general military strategy and implements the decisions and guidance of the EUMC.- It supports the EUMC regarding situation assessment and military aspects of strategic planning(1), over the full range of Petersberg tasks, for all cases of EU-led operations, whether or not the EU draws on NATO assets and capabilities.- It contributes to the process of elaboration, assessment and review of the capability goals taking into account the need, for those Member States concerned, to ensure coherence with NATO's defence planning process (DPP) and the planning and review process (PARP) of the partnership for peace (PfP) in accordance with agreed procedures.- It has the responsibility to monitor, assess and make recommendations regarding the forces and capabilities made available to the EU by the Member States, on training, exercises and interoperability.4. Functions- It performs three main operational functions: early warning, situation assessment and strategic planning.- Under the direction of the EUMC it provides military expertise to EU bodies and, in particular, to the Secretary-General/High Representative.- It monitors potential crises by relying on appropriate national and multinational intelligence capabilities.- It supplies the Situation Centre with military information and receives its output.- It carries out the military aspects of strategic advance planning for Petersberg missions.- It identifies and lists European national and multinational forces for EU-led operations coordinating with NATO.- It contributes to the development and preparation (including training and exercises) of national and multinational forces made available by the Member States to the EU. The modalities of the relation with NATO are defined in the relevant documents.- It organises and coordinates the procedures with national and multinational HQs including those NATO HQs available to the EU, ensuring, as far as possible, compatibility with NATO procedures.- It programmes, plans, conducts and evaluates the military aspect of the EU's crisis management procedures, including the exercising of EU/NATO procedures.- It participates in the financial estimation of operations and exercises.- It liaises with the national HQs and the multinational HQs of the multinational forces.- It establishes permanent relations with NATO according to "EU/NATO Permanent arrangements" and appropriate relations with identified correspondents within the UN and OSCE, subject to an agreement from these organisations.(a) Additional functions in crisis management situations- It requests and processes specific information from the intelligence organisations and other relevant information from all available sources.- It supports the EUMC in its contributions to Initial Planning Guidance and Planning Directives of the Political and Security Committee (PSC).- It develops and prioritises military strategic options as the basis for the military advice of the EUMC to the PSC by:- defining initial broad options;- drawing as appropriate on planning support from external sources which will analyse and further develop these options in more detail,- evaluating the results of this more detailed work and commissioning any further work that might be necessary,- presenting an overall assessment, with an indication of priorities and recommendations as appropriate, to the EUMC.- It can also contribute to the non-military aspects of the military options.- It identifies in coordination with national planning staffs and, as appropriate, NATO, the forces that might participate in possible EU-led operations.- It assists the operation commander in technical exchanges with third countries offering military contributions to an EU-led operation, and in the preparation of the force generation conference.- It continues to monitor crisis situations.(b) Additional functions during operations- The EUMS, acting under the direction of the EUMC, continuously monitors all the military aspects of operations. It conducts strategic analysis in liaison with the designated operation commander to support the EUMC in its advisory role to the PSC in charge of the strategic direction.- In the light of political and operational developments, it provides new options to the EUMC as a basis for EUMC's military advice to the PSC.5. Organisation- It works under the military direction of the EUMC to which it reports.- The EUMS is a Council Secretariat department directly attached to the SG/HR; it is composed of personnel seconded from the Member States acting in an international capacity under the statute to be established by the Council.- EUMS is headed by the DGEUMS, a three-star flag officer, and works under the direction of the EUMC.- In order to cope with the full spectrum of Petersberg tasks, whether or not the EU has recourse to NATO resources, the EUMS is organised as in Annex "A".- In crisis management situations or exercises, the EUMS could set up Crisis Action Teams (CAT), drawing upon its own expertise, manpower and infrastructure. In addition, it could, if necessary, draw upon outside manpower for temporary augmentation to be requested from the EU Member States by the EUMC.6. Relations with third countries- The relations between the EUMS and the non-EU European NATO members and other countries, which are candidates for accession to the EU will be defined in the document on the relations of the EU with third countries.(1) Preliminary definitions:Strategic planning: planning activities that start as soon as a crisis emerges and end when the EU political authorities approve a military strategic option or a set of military strategic options. The strategic process encompasses military situation assessment, definition of a POL/MIL framework and development of military strategic options.Military strategic option: a possible military action designed to achieve the POL/MIL objectives outlined in the POL/MIL framework. A military strategic option will describe the outline military solution, the required resource and constraints and recommendations on the choice of the operations commander and OHQ.ANNEX AOUTLINE ORGANISATION OF EUMS>PIC FILE= "L_2001027EN.001002.EPS">ABBREVIATIONS>TABLE>